UNTTENCSEPAT-ERDODESGSIRMI ECE Wor Ried 05/30/19 PagelD.1 Page 1 of 12
FILED - MQ

 

FoR ae WESTERN DZSTRICT oF thier Sih Goris aoe ie
MICHTMAN ar
Dole ams 3327/5 etiAl, or NESTERNDISTRICT OF Woon
Plai nti FE,
je Civil Acton No____
ComPlaint
noeden ERca HusS of mchigan 2:19-cv-106

Gordon J. Quist, U.S. District Judge
Maarten Vermaat, Magistrate Judge

State Prison Prison Counselor Johnsons

Prison Chaflain Tom Prisks Classification
Director Luke cod, Prison Counseloe J, Thorrineton

Correctional officer Haralson et" al, ,
Defendants

T.TURISDICTION & VENUE

uThs \SQcuil action authorzed by daU.sS.c Section 1983

to Redress the chePrivation: under Color of state Laus1of
Aights secuced bY te constitution of the united States-
The couct has durisdiction Under 98 US. section (33!
Gnol HACIA, Plamtiff Dovle mms seeus cleclaratory reliefs
Pursuant to 38 U.S.C section dol anolddo2. Plamtff Devle

Mims Claims for injunctive relief are authorszed bY
9% U.S.C. Section 3283 RABY Guel Rul@ LS of the federal

Rules oft cowl Procéclure.

athe wester Mstick of mMidkigan tS On afProPiate venue
Unclear 28 ULS.C Section 13410019) because it 1S where +he
events Qi Ving rise to this Claim occurred,

TL. Plaint Fe

[J Plank lf Pole MiMmsiS Gnd woas at all times mentioned
Werern c Prsonec OF the state of Michigan in the cuStady of
Ane midigan SePartment of Corrections .He iS Currently

confined in mdiaan State Prisons in macauette Michigan.
Case 2:19-cv-00106-GNiGEMY . BEERIONDAMN Thiz0/19 PagelD.2 Page 2 of 12

Uy Defendant Erica Huss 1S the warden oF Wichiqan State

Prison She iS legally resPonsiale for the oferation of
MiihiQun skate Prison and For the welfare of the inmates
Of thot Prisonrof marauetteiMichigan .

Shefendunt Tom PersK is ce insttubonal chaPlatn of the
Mitkigan Kertactment of corrections who at all times

Memtionrd \n Wass comPlaint: hele the rank of inststutronal
Cholain ot maranettt Pri Son of Micligan,

lacNefenckant Luke Cody iS a classi ficatéon Mrector of the
Michigan eartment OF Corrections Whorat all times

Mastionta in this comPlaiut hela the rank of classifrccction

wector aud was assiqned to Marauette Prison of
MichiQan.
‘TadeSencant J. Thoerinaton 1S ayes counselor of Mara uette

PHSOA OF Midnigun Nearment of correctons Who, at
All kvmes mentioned in tus comPlaintiheld the rank of

PSon Counselor Ond uras assiqnead to Marauette
MCW. Gan PO Sor,

d.bHelendant Rohnson iS a Prison Counselor of the macauette
yuan state PASoa who, atall times mentioned bu

“S ComPlaiut: held the rank of Prison counselor ancl was
ASSiQued to matauette michigan Prison,

a. Defenckonts Haralson ss a correctional officer of the
michigan iSePartment of corrections who, at all times

mentioned in this comPlainti held the rank of Prison
Queda nel Was assigned to michigan state Prison.

lovEuch chefend 1s sued indiuicluallY and ina lsslher offcial

CuPc, Atedl times mentioned in tess complaint each
clePenrckant octed under the color Of State lau.

Po 3
Case 2:19-cv-00106-GJTENMZ ECF RE Tiled 05/30/19 PagelD.3 Page 3 of 12

(LAT alldimes Relevant to tuis case rPlainttf Novle mims

Was a inmate at the mareuettt Aranch Prison of
Michigan Nerackment of Cocrections excePt when Plo piitt

+ransferced to zonia correctonadl facility temPorarty
tor a Uolit to torensic Center, Returning to Marauette

uU-9a-19.
ID.0N1 caPProximatelY march 17/2019, Nefenclaat Tom brisk pose

OUT Sign UP Sheets in E-Block Housing UNi+ to Conduct
Svan ub's boc zslamic Ramadan beliefS, UPon information

and belies the Sign UP Ramaclan sheet was to be
turned nov cleadline clate REMI S120/49

IZ.Plaink tf Doyle mims Fillecl out cnel Signed the sign
uP Sheet immectactelY turning it back into the
Chatlain Tom PriskK hand to hand on UPProximateély

March (7, 201%:

(IL. ON March 20,9014 ,Povle mims Lecieved a memorandu

LESPONnSE. Lrom Tem PMSK Marauctte Branch Prison
ChaPlaims Stating thet regarding bovle mims“reaue st”
to we Placed on Ramadan meal bags, Dovle mims
would not be alle +o Partcapate because Deve
mms Was Not listed as“musim'’ in the “OMNI
AelaiousS Sectoniit sad Doyle mims was I steel as
“undnouwn"! and thet lansing vsout Allow Prsoners
\icteak aS “unknown Religious Preference to

Portic Pate.

P33
Case 2:19-cv-00106-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.4 Page 4 of 12

iS. Prioc +o Anes dates ovle mims had acauments caith
Tom PrisKk the Previous Ramadanrahouf the clisrespect
toward Muslims.

la. worried that“ foul Plat’ woas a facter Povle mims
began immedtateli Placing Kites into defendants,

Luhe cody 1s and was classification clicietor who
\S in charge of OMNI" nd such \Ssuess in The
Mites clovle mims indicated the issues of his
Religious Preference anal didut Recieve ca Revlv.

IaSovle mims BYtemPted to uyrite a farievanle on

Move 37,9014, ane never recieved a reepl{ to the
(amevance.s Dole mms transfered +temPorarly to
Tonia correctional on Weci( 3, 90l% and was HouSsecl
twere tl Meri 18,9019 transferring Back +o marauedte
Branch Prison,

IS.on BPril 92,9014 Doyle mMmS awared the Prison counselo.
J. Thorrington that He wanted ta be Placed an

Ramadan and the issue of the “omMuZ% 3 Thoering ten
Head Sole mims Signa uw decleratton of Réliaiou’s

South on Rei | 937904 Gnd Senta E-mat( to tom Pr sk
about the situctionsand awared Savle mims oF

ANS.

IQ on APL 1AG IIA ;NoVle mms seut a Kite te chapRlain

exPlaining the situation and aware Tom Prisk that
He wanted to Participate in Ramadan and exercise

His Religious Rights.

PAH
Case 2:19-cv-00106-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.5 Page 5 of 12
90 .Weeks went Pass til Mau 3,d0/4 Dovle mWMS recieved
CK FesPonselmemarandum FePN +o Wis Aer] 34,2014 Kite
Tom Prick Stated “Regarding Your reouest tebe Placed on
The meal lags Program For Ramaclanithe APril Sth deadline
for rslamic Prisoners to sign UP for the meal bag
Program clumng Rumadan has Passed’

O1.ON May 5,d0/% DoVle mimS L045 Not Qwing a@ Ramaclan
bag and vous told bY clo o weal that he was not on
Rumoclon ST but he remember Dovle mims ParticiPatin
the Previous Yat, and would send naemeail to charlatn
and Witchen,

9d. ON MAY Sidolt Dovle memS was told by clo Haralson
Onc other Co's that if he saved his travs to Puckci pate
In Romaclan a +oHnet+t would bg uoritten for Contraband.
ON Ma $,9014 DoNI2 mims wrote a lamevance and Kite
+o voarden on the neglection of Wis Religious Aights
ancl Attempts to ParticiPate Tn Romaclan Fasting ,

03,0n MN 13/20I% Prison tcounsllor defenclant Johnson,
Reviewedl bovie MIMS ON WS Grievance anel Hovle mims
Owwared Tohnson that “foul Play” might be and is at
PlonNi and thet he had been in the “omnx” SYStem Ii steof
OS mushm foc the Rastfour Yearssand has been
Practicing zslaric. beliefS since he was /4 Years old.

Wom MN 12,9617 Johnson Reviewed thé documents
Relevant to Prove Sovle rims Cleims of €dUl Play anel
Statements. ThE Same aleN maY 13,2019 Johnsen came
back +o DoVe mimS and told him Something “Fishy”
Was UP and He was Right: to further the Proof

Dole mms Proclucea a letter from tom Prish Stating

Pay
Lnock ne CBRGHOREEEIE UP RFE MGM USBI RE PAE A BRANCH Iq,
he Showed the memorandum were he did Sign uP anal

WASNt Put on the list. hovle mms stated to Tshnsans
Ane the chaPlan's cloin tWis MaliciouslY and wanteal
adminstrakion assistancd. Sornson assured DoVIE. mM mS

We woould sfact that mahktonRamadan vand asked
adobe want to Gn OFL on the larievance,“Soviemims
Stated" "No becouse it Was anon Going issue.

ADBECHUSe Ramadan started onMad S$: dol Kovle mims
Rights usete alread inf ringecl So Dovle mms seen no
Point in cloingsRSSUMNG he Loouled le “clu Ped! Tohn$en
SUll assured mims he was night and would start

Ramadan immediateld.dohnson retucnect thenext clay
MOY (4 Yol4 and Kovle mims aShed what happen te him
Stucking fastsRamadan® anc Johnson stated “Vourca Feke

mushm why do You Care?"

dh. SovIe MMS Gnd Sohnson ot into Ghlael verhal
Controntat on Noylemims aed ‘Whyace You all oF
Sudden ol sresPectng me? Johnson RePlied “he cloesnt

Ke muslims" Thou Your right Gnd c Pestana believed
+o be a Falke muslim amongst close

97. ON may IerAol? Hoe nims staged was cl reP eel
to stuge 3,0n MAY 12. MoV mimS waS fold bY C/o
Haralson hat he did it because he was a fake
muslim He OlS0 Stated thot he vorote +hreaten

behavior On MV cell nerabor ct the +ime Careen HI cd orey
for helPing me cand Tidy (nceery cl@served 7+ for being CA

faye luhclist and he would vorite one on mMeiFt
kePt ComPlcrn.ng.

PAG
Case TAS Madey ECF No. 1 filed 05/30/19 Pa “Th Page et 12

BB.DoVIe Mims Madé Johnson aware of the situat on

Wath Clo Haralson and was given ma verbal clisresPectful
FESPonSe,

04. Dole mims Then out this time vorote letters to
eth olefencant Stating +he issues Chout Remaclan anol
alouse cincl Reteal.cction Problem s;Doyle mimS Got 0

ree to ann of the bites,

30.0N MAN [S:d0l4 Tobnson came to NoVle mims cell and
told hovVle mims that he was right but couldnt acdmit
itonclecumentation and Reaucsted Previous clocuments

that cloyle mims alread Showed fo Prove he was in
ited aS mushm in OMNI.

31. Dovle miwmS ached Johnson if he tucned aver these
cotuments ana they Came UP missing would he testity
to these finclings and admit on Stand tathé
Veceved the cloccuments? Johnson fold Novle mi ms
“wo it he miSPlaced the documentation he would

hove. to ['01S0 to Cover himself S6 Noyle mims Kept
the clocumentations out of fear of these clocuments
heing stolen.

39. Novle mims agein tried to celdress the issue thet
He was being chiscramenated and Retaliatecl against wim
eer oo ea a bY Clo Haralsor and iPad he
CoPPedA ceVIe mims Stage for 6 reason “Sohnsor!!
shaell-We had HMBlo uiets best for Lo nolblonaee
wouldnt address the issue or sign anymore Aite ss.
Tashed who 1S he referring to and he stated “Huss

eli cecting, the warden hadlis hands tied

PS 7
Case 2:19-cv-00106-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.8 Page 8 of 12

33. Dovle mims Has written to each ale fendant listed oa

tW\s claim and recieved limited replies from anY of
the defendants except tom Prisk cohich was cm meliciouS
ResPonse due to it berng a lie contradicted by
Documentation.

34,rn the Past since being Housed at marauette Prison

Dovle mms has enclured retaliation anol diserimenetion
cagct mst Mustim inmetes bY Tom Priske Erica Huss: anol
othet officials of thiS Prison Mafauette,

3B. Dovle mims 15 still being clenied Ramadan ancl :$
stil being Retaliated uaatnst by Prison of Ficcals
Regarding Ws Srtuction and others Namely clo
Haralsonr Sgt | clo Eprorao: nol more. Stating aS Such
“hotter San of€ of taking bole mums Shower. cll
of ushtch has taken Place between 2-20-17 uP untll

Cote.

Lv. EXHAUSTION OF LEGAL
REMENIES”

SC PlarntFl hoyle mims usec the Prisoner Qrreuanct

Proceclure cucclakle at marauette Brands Prison to
4OU ound solue the Problem, on $-s-19 Digind Lf Dove

mms Presented the fact relating to this
ComPland.onS-17-19 bole mims steP Z Carievance.
WAS Nemieck wil uk response as to wh. Plant: FF

Woks Made numerous e€Forts to reauest ster 2a ands
and Ss beng SurPlel ignored of WS due Process
Cghks. chur to the nokure of the Lomplat nt, Plaintiff
feel AS Logicedl to move forward usrth WS CoM Plaint
for \wtervenkon bY a Cour.

P95
Case 2:19-cv-00106- ‘A © t° 1 filed 05/30/19 PagelD.9 Page 9 of 12
V.LEGA AIM

J. Plainttf reatlege and incorporate by reference
Paragraphs I-36

38. The Religious dascamination, cruel and UNUSUOL
PutiShm ent: Harassment Retaliation s Psychological
Harm, Due Process Violations failure to Protect
Violareck Plantf* Dovie mims rights and constituted
Ceuel anck Unusual Pumshment: due Process violation,

Violation of free Exercise Clause” Under the Fir§4e,

Fourteenth Eighth Amendments to the united States
Constitution.

39. The Plaintiff has no Plain,acdequate ar comPlete

remedy ot law to redress the wrones deseribed
herein. Plaantff has been and will continue to be

irreParabl¥ injured bY the conduct of the defendants
Unless AWS Court grantS the declaratory and
injunchive rele which Plaintff S ees.

VI.PRAYER FOR RELIEF

WHEREFORE s Plaintiff respectfullY PraNS that this Court
enver judgmetmacr Granting Plaintiffs

Yo.A declaration that the actS and ontssionsS
described herein violated Plaintiff rights Under the
Constitution ond laws of the United States.

HA PrekminarN and Permanent injunction ordering

defendants warden Erica HuSsrof michiaan State Prison,

PriSon CounSelar JohnSon, PriSon ChaPlain Tom PriSk: ClaSyiFicatk on
chireckor Luke Coc, Prison counSeloc J-Thorrtna+on,

Correctional of fiter Haralsonto StoP Mowing
P44
Case 2:19-cv-00106-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.10 Page 10 of 12

Defendant rom Orisk handle Religious activiteS,clisciline
Defendant ClO HarclSon,Allous Prisons mims the PlaintiF>

+o Particieate in co Go doY fast at the Prison Lost, and

Acunsfer Plantf? toa level 4 Prison to Mahe it easier
for Plantt? fo folfous his Religious faith.

Hd.ComrensatorN clamages in the amount of 4 250:000.00
Against each cefencant,dJointlY and sevecallY.

U3.Punitive damages in the amount of 4 300,000.00
Ogaimst each defendant.

HY, A jury trial on all isSueS triable by jury

US. Plawttt costs in this Suit

H6. ony additional relief tWis court deems Just. ProPer,
and equitable.

Doctedl! 9-98-14 — Dayle thas
Respectfully Submitted:

 

Dovle Mims
QO U.S. Highway Hl South
Marquerte ,mI 44SS¢

\ WERIEICATION

o . X have ead the Forequing complaint cand hereby very:
thak khe matters alleged Frere’ are trues excert Be ecs

olegeck on information and belief, and cS +6 those, T believe.

Them +o be true.r certify uncler Penalty oF Perjury
Foregoing is irate nad Correct. ruc that the

Executed at Marauette ,MICULG@AN an 5-38-17

Signature Aye mim—
Doyle mims

PQ to
Case 2:19-c

 
 
